No. 13385

        I N THE SUPREME C U T O T E STATE O MONTANA
                         OR    F H         F

                                1976



T N SOFTICH, ADMINISTRATOR L B R
 OY                         AO
STANDARDS DIVISION O T E DEPARTMENT
                    F H
O LABOR AND INDUSTRY,
 F

                        P l a i n t i f f and Appellant,



GERALD & BERNICE BAKER, d / b / a
JERRY'S VILLAGE I N N ,

                        Defendant and Respondent.



Appeal from:    D i s t r i c t Court of t h e Fourth J u d i c i a l District,
                Honorable Jack L. Green, Judge p r e s i d i n g .

Counsel of Record:

     For Appellant :

           Mayo Ash l e y argued, He lena , Montana

     For Respondent:

           Mahan and S t r o p e , Helena, Montana
           P h i l i p W e S t r o p e argued, Helena, Montana



                                        Submitted:         October 27, 1976

                                          Decided : NOV 2 4     1978
M r . J u s t i c e Frank I . Haswell d e l i v e r e d t h e Opinion of t h e
Court.



           The q u e s t i o n i n t h i s c a s e i s whether t h e Administrator

of t h e Labor Standards D i v i s i o n of t h e Department of Labor and

I n d u s t r y of t h e s t a t e of Montana can sue i n h i s own name t o

e n f o r c e t h e bonding requirements of Montana's R e s t a u r a n t , Bar

and Tavern Wage P r o t e c t i o n Act.           The d i s t r i c t c o u r t h e l d he could

not.     W affirm.
          e

          On February 9 , 1976 a complaint was f i l e d i n t h e d i s t r i c t

c o u r t , Missoula County, t o e n j o i n defendant from engaging i n t h e

r e s t a u r a n t and b a r b u s i n e s s a t Bud Lake V i l l a g e i n Missoula County

u n t i l defendant posted a bond t o g u a r a n t e e payment of employee

wages, pursuant t o s e c t i o n 41-2005, R.C.M.                  1947.      The named p l a i n -

t i f f w a s "Tony S o f t i c h , Administrator Labor Standards D i v i s i o n

Department of Labor and Industry".                      S o f t i c h signed t h e complaint.

           Subsequently, t h e d i s t r i c t c o u r t dismissed t h e a c t i o n

" f o r t h e reason t h a t p l a i n t i f f i s n o t a p a r t y a u t h o r i z e d t o b r i n g

t h e a c t i o n i n h i s own namei1.        P l a i n t i f f appeals.

          The c o n t r o l l i n g s t a t u t e i s s e c t i o n 41-2008, R.C.M.        1947,

which provides :

          "41-2008.          L e s s e e ' s b u s i n e s s e n j o i n e d u n t i l bond f i l e d .
          I f any person engages i n t h e r e s t a u r a n t , b a r o r t a v e r n
          b u s i n e s s , a s l e s s e e , without having f i r s t f i l e d a bond
          a s r e q u i r e d by s e c t i o n 5 [41-20051 of t h i s a c t , t h e
          a t t o r n e y g e n e r a l of t h e s t a t e of Montana, t h e commissioner
          of l a b o r and i n d u s t r y of t h e s t a t e of Montana, o r any
          c i t i z e n , group of c i t i z e n s o r any a s s o c i a t i o n i n t h e - c o u n t y
          where t h e v i o l a t o r conducts h i s b u s i n e s s may i n s t i t u t e
          a n a c t i o n t o e n j o i n such person from engagi*g i n t h e
          b u s i n e s s u n t i l compliance w i t h t h i s a c t has been met."

           I n determining t h e meaning of a s t a t u t e , t h e i n t e n t of t h e

legislature is controlling.                  S e c t i o n 93-401-16,       R.C.M.    1947.
    Such i n t e n t s h a l l f i r s t be determined from t h e p l a i n meaning of

    t h e words used, i f p o s s i b l e , and i f t h e i n t e n t can be s o determined,

    t h e c o u r t s may n o t go f u r t h e r and apply any o t h e r m a n s of i n t e r -

    pretation.         K e l l e r v. Smith,                 Mon t   .        ,   553 P.2d 1002, 33

    St.Rep. 828; Dunphy v . Anaconda Co., 151 Mont. 76, 438 P.2d 660,

    and c a s e s c i t e d t h e r e i n .

               The p l a i n meaning of t h e words used i n t h e s t a t u t e g r a n t

    t h e r i g h t t o i n s t i t u t e t h i s a c t i o n t o (1) t h e a t t o r n e y g e n e r a l ,

     (2) t h e Commissioner of Labor and I n d u s t r y , and (3) any c i t i z e n ,

    group, o r a s s o c i a t i o n i n t h e county where t h e v i o l a t o r conducts h i s

    business.         The a d m i n i s t r a t o r of t h e Labor Standards D i v i s i o n of t h e

    Department of Labor and I n d u s t r y i s none of t h e s e .                      I n construing a

    s t a t u t e , c o u r t s cannot i n s e r t what has been omitted.                   S e c t i o n 93-401-

    15, R.C.M.        1947.

               W have examined t h e o t h e r arguments and a u t h o r i t i e s c i t e d
                e

    by p l a i n t i f f and f i n d t h a t none would change t h e r e s u l t h e r e .

               The judgment of t h e d i s t r i c t c o u r t i s a f f i r m e d .



                                                                                                                -
                                                                     Justice




                 s i t t i n g f o r j u s t i c e Wesley
@::;'ls.